Ekwall, Judge:
This is an appeal by the collector of customs at the port of Cleveland, Ohio, under the provisions of section 501 of the Tariff Act of 1930, from findings of value made by the appraiser of merchandise at that port.
The merchandise consists of cotton and rayon damask imported from England. On entry the importer added to the per se prices the cost of inside cases, inside boxes, outside cases and packing, in conformity with section 402 of the Tariff Act of 1930, which provides that the cost of all containers shall be included in the dutiable value. The, importer was allowed to amend bis entry under the provisions of section 487 of the same act, and 'in making such amendment to the entered value he failed to add the cost of the inside boxes. The appraiser checked the entered value as correct.
At the hearing it was conceded by counsel for the defendant, the importer of the merchandise, that the costs of the inside boxes are properly included in the dutiable value and that they were omitted from the appraised values.
We therefore find that the value of the cotton and rayon damask is as set forth in the amended entry, plus the cost of the inside-boxes, as invoiced, and that such value is the export value as defined in section. 402 (d) of the Tariff Act of 1930.
Judgment will be rendered accordingly.